ICJ_090_OilPlatforms_IRN_USA_1998-12-08_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING OIL PLATFORMS

_ (ISLAMIC REPUBLIC OF IRAN ». UNITED STATES
OF AMERICA)

ORDER OF 8 DECEMBER 1998

1998

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES PLATES-FORMES PETROLIERES

(RÉPUBLIQUE ISLAMIQUE D'IRAN c. ÉTATS-UNIS
D’AMERIQUE)

ORDONNANCE DU 8 DECEMBRE 1998
Official citation:

Oil Platforms (Islamic Republic of Iran
v. United States of America), Order of 8 December 1998,
LC.J. Reports 1998, p. 740

Mode officiel de citation:

Plates-formes pétrolières ( République islamique d'Iran
c. Etats-Unis d’ Amérique), ordonnance du 8 décembre 1998,
CIJ. Recueil 1998, p. 740

 

Sales number
ISSN 0074-4441 N° de vente: 7 1 5
ISBN 92-1-070784-2

 

 

 
740

INTERNATIONAL COURT OF JUSTICE

1998 YEAR 1998
8 December
General List
No. 90 8 December 1998

CASE CONCERNING OIL PLATFORMS

(ISLAMIC REPUBLIC OF IRAN y. UNITED STATES
OF AMERICA)

ORDER

Present: Vice-President WEERAMANTRY, Acting President; President
SCHWEBEL; Judges ODA, BEDJAOUI, GUILLAUME, RANJEVA,
HERCZEGH, SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN,
HIGGINS, PARRA-ARANGUREN, KOOIHMANS, REZEK; Registrar
VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to
Article 44, paragraph 3, of the Rules of Court,

Having regard to the Order of 10 March 1998, by which the Court
directed Iran to submit a Reply and the United States to submit a Rejoin-
der relating to the claims of both Parties and fixed, respectively, 10 Sep-
tember 1998 and 23 November 1999 as time-limits for the filing of the
Reply and the Rejoinder,

Having regard to the Order made by the Vice-President of the Court,
Acting President, on 26 May 1998, whereby he extended to 10 December
1998 the time-limit for the filing of the Reply of Iran and to 23 May 2000
the time-limit for the filing of the Rejoinder of the United States;
741 OIL PLATFORMS (ORDER 8 XII 98)

Whereas, by a letter dated 12 November 1998, the Agent of Iran
requested the Court to extend to 10 March 1999 the time-limit for the
filing of the Reply and explained the reasons for that request; and
whereas, on receipt of that letter, the Registrar, referring to Article 44,
paragraph 3, of the Rules of Court, transmitted a copy thereof to the
Agent of the United States;

Whereas, by a letter dated 3 December 1998, the Co-Agent of the
United States indicated that his Government did not object to the exten-
sion of time-limit requested by Iran, provided that the time-limit fixed for
the filing of the Rejoinder be extended likewise,

Extends to 10 March 1999 the time-limit for the filing of the Reply of
Tran;

Extends to 23 November 2000 the time-limit for the filing of the
Rejoinder of the United States; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this eighth day of December, one thousand
nine hundred and ninety-eight, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to the
Government of the Islamic Republic of Iran and the Government of the
United States of America, respectively.

(Signed) Christopher G. WEERAMANTRY,
Vice-President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
